Citation Nr: 1210156	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-02 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to December 1971 and from June 1995 to September 1995.  The Veteran also had periods of active duty for training and inactive duty for training, including one in April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The Veteran was not shown to have pneumonia that is related to his active military service or to a period of active duty for training.


CONCLUSION OF LAW

Pneumonia was not incurred in or aggravated by active service or during a period of active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent letters in November 2006, prior to the rating decision that is appealed herein, and in January 2009, that explained VA's duty to assist him with obtaining evidence in support of his claim.  These letters also explained what the evidence needed to show in order to establish service connection for a disability on a direct and a secondary basis and also explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records from the Veteran's active and reserve service, private treatment records, and written statements which were submitted by the Veteran.  The Veteran was also afforded a VA examination which adequately addressed the etiology of the Veteran's pneumonia.

For these reasons, the Board finds that VA satisfied its duties to notify and assist the claimant in this case.  

Service connection

The Veteran contends that he has pneumonia which is related to his military service, specifically, a period of active duty for training in April 1999.
Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service or active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's specific contention is that he came down with pneumonia during a period of ACDUTRA in April 1999 and that disorder continued to the present time.

The Veteran's service treatment records from his period of active service from do not show a diagnosis of, or treatment for, pneumonia.  There was one episode of treatment for the flu and one instance of a respiratory infection but no pneumonia.

The Veteran's treatment records from his pertinent period of Reserve training indicate that he experienced respiratory problems in April 1999 during a period of ACDUTRA.  He was sent to a private hospital to rule out a blood clot in the left lung.  At the emergency room, the diagnostic impression was dyspnea and reactive airway (possibly seasonal allergies).  After he returned to the base, he was diagnosed with bronchospasm and COPD.  There was a notation to send the Veteran home because he was having an allergic reaction, probably to pollen.  

Private treatment records show that the Veteran had a few instances of pneumonia in recent years.  He was seen for an episode in May 1999.

The Veteran was afforded a VA examination in July 2011.  At that time, he was diagnosed with COPD by the examiner.  He was not diagnosed with pneumonia.  It was noted that the Veteran did not have pneumonia in service, and pneumonia is not an etiology for COPD.

While the Veteran had some episodes of pneumonia after service, this was not shown to have onset during his military service, including his period of ACDUTRA in April 1999.  The Veteran did not have pneumonia in April 1999 or at any other time during his service or ACDUTRA.  Moreover, while the Veteran had a few episodes of pneumonia in the past after service, no pneumonia was present at the time of the VA examination.  No residuals of pneumonia were noted at that time.  Pneumonia was not shown to have been incurred in or aggravated by service or ACDUTRA.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the service connection for pneumonia is denied.


ORDER

Service connection for pneumonia is denied.


REMAND

The Veteran contends that he has COPD that is related to his military service or active training.  He contends COPD onset during a period of respiratory distress that he experienced while performing ACDUTRA in April 1999.  Current treatment records and VA examination report shows a diagnosis of COPD.  Service treatment records show that the Veteran was treated for respiratory distress while performing ACDUTRA in April 1999.  He was sent to the emergency room to rule out a blood clot in the left lung.  At the emergency room, the diagnoses were dyspnea and reactive airway disease (possibly seasonal allergies).  However, when he was seen by a military doctor after he returned from the hospital he was diagnosed with bronchospasm and COPD, and was noted to be having an allergic reaction, possibly to pollen.  It is unclear whether the notation of COPD in the April 1999 treatment records represents the onset of this disorder.  Therefore, an opinion is necessary in order to determine whether the Veteran's COPD at least as likely as not onset during his period of ACDUTRA in April 1999.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who performed the July 2011 VA examination, or a similarly situated examiner, as to whether it is at least as likely as not (at least 50 percent likely) that the episode of respiratory distress that the Veteran experienced during ACDUTRA in April 1999 represented the onset of COPD, and whether it has been chronic since that time.  The examiner should indicate whether there are medical findings that support that diagnosis, and whether there are other signs of the etiology of the disorder.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case. 

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


